Citation Nr: 1221627	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder.  

4.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.29.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore first consider the claim for service connection for PTSD and acquired psychiatric disabilities under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for PTSD and acquired psychiatric disorder other than PTSD; however, additional evidentiary development is necessary before the claims may be adjudicated on the merits.  Thus, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder and entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.29 are addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2000 Board decision, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disability but denied the claim on the merits; the Veteran did not appeal.

2.  The evidence received since the April 2000 Board decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  In a June 2006 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal.

4.  The evidence received since the June 2006 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2006 and April 2000 decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).

3.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Board notes that claims for service connection for PTSD and service connection for acquired psychiatric disorder other than PTSD are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for the issues of service connection for PTSD and acquired psychiatric disorder other than PTSD found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), as further action is being requested for these issues.    





I.  New and Material Evidence claims

A.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Whether new and material evidence has been submitted to reopen a claim for service-connection claim for an acquired psychiatric disability other than PTSD.

The Veteran originally filed for service connection for a mental illness in January 1974.  The RO denied the Veteran's claim in February 1974 explaining that he had been diagnosed with an emotionally unstable personality and a constitutional or developmental abnormality was not a disability under the law.  In February 1975, the Veteran again filed a claim for service connection for a character disorder.  The RO denied the Veteran's claim in June 1975.  The RO acknowledged that the Veteran had been diagnosed with anxiety neurosis but denied the Veteran's claim because there was no evidence of treatment or diagnosis for anxiety neurosis during the Veteran's service.  In July 1975, the Veteran filed a notice of disagreement with the RO's decision.  A Statement of the Case was issued in July 1975.  The Veteran did not perfect his appeal.  Later in February 1979, the Veteran filed another notice of disagreement.  The RO informed the Veteran that before his claim could be reconsidered, he needed to submit new and material evidence showing that the disability was incurred in or aggravated by your military service.  

In March 1985, the Veteran filed a claim for service connection personality disorder and mental disorder.  The RO denied his claim in April 1985.  It is unclear whether the RO reopened the Veteran's claim because the RO mentioned that the hospitalization records submitted by the Veteran had been previously submitted.  

In October 1997, the filed another claim for service connection for mental conditions.  In an April 1998 decision, the RO denied the Veteran's claim stating that no new and material evidence had been submitted to reopen his claim.  The Veteran subsequently perfected his appeal to the Board.  Thereafter, in an April 2000 decision, the Board reopened the Veteran's claim (recharacterized his claim as an acquired psychiatric disability) but denied the Veteran's claim as not well-grounded explaining that there was no competent medical evidence of nexus between the Veteran's service and his acquired psychiatric disability.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  This decision is the most recent final denial of the claim.

In April 2000, the Board essentially denied the Veteran's claim because it was not well-grounded explaining that there was no competent medical evidence of nexus between the Veteran's service and his acquired psychiatric disability.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after April 2000] evidence bears directly and substantially upon this matter. 

In February 2008, the Veteran submitted two lay statements made by his cousin and his aunt.  The Veteran's cousin explained that the Veteran did not show any signs of mental illness prior to enter the service.  The Veteran's cousin also observed that when the Veteran returned from his military service he was a very different person.  He was quiet, depressed and isolated himself from everyone.  The Veteran's aunt also noted that the Veteran was happy prior to enter the service and showed no signs of mental illness.  When he returned from his service, he was depressed, distant and detached.  He isolated himself from his family.

The Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of these lay statements, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  This new evidence relates to unestablished facts necessary to substantiate the Veteran's acquired psychiatric disorder claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the acquired psychiatric disorder claim may be adjudicated on the merits. 

C.  Whether new and material evidence has been submitted to reopen a claim for service-connection claim for PTSD.

In October 2005, the Veteran filed a claim for service connection for PTSD.  The RO denied the Veteran's claim in a June 2006 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim because the stressors claimed by the Veteran were not confirmed by his service treatment records.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2006] evidence bears directly and substantially upon this matter. 

As noted previously, in February 2008, the Veteran submitted two lay statements made by his cousin and his aunt.  The Veteran's cousin explained that the Veteran did not show any signs of mental illness prior to enter the service.  During his military service, the Veteran wrote letters to his family explaining the physical abuse he was enduring during boot camp.  The Veteran's cousin also observed that when the Veteran returned from the service he was a very different person.  He was quiet, depressed and isolated himself from everyone.  The Veteran's aunt also noted that the Veteran was happy prior to enter the service and showed no signs of mental illness.  When he returned from his service, he was depressed, distant, detached and isolated himself from his family.

The Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the newly received lay statements, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's PTSD claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for PTSD.    

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required for the Veteran's PTSD claim.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder is granted; to this extent, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for PTSD is granted; to this extent, the appeal is allowed.  


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

The Board observes that the Veteran's claim for service connection for psychiatric disability has previously been addressed as two issues: entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board is therefore recharacterizing the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD and anxiety disorder as instructed by the Court in Clemons. 

In a December 2005 VA treatment record, the Veteran reported being sexually assaulted during his military service by another soldier.  The Veteran explained that following the incident, he attempted to commit suicide, was hospitalized and then discharged from the military.

The pertinent regulation provides that if PTSD is based on in-service assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(4) (2011). 

Chapter 38 C.F.R. § 3.304(f)(4) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike certain other types of claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD. 

The Veteran's service treatment records show that the Veteran did attempt to commit suicide during service, but the record notes that he attempted suicide following a break-up with his girlfriend.  However, the Veteran claims that this is not the case and that he attempted suicide after the sexual assault.  Although the Veteran has submitted several documents showing inpatient treatment at the VA, the Veteran has not been afforded a VA examination.  

In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.
The Board finds that a psychiatric VA examination is needed to opine, as contemplated by 38 C.F.R. § 3.304(f)(4), as to the likelihood of whether his alleged in-service stressor actually occurred, and, if so, whether the Veteran's current psychiatric disorders were incurred in or aggravated by his active duty service, to specifically include the alleged in-service sexual assault.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Additionally, the RO should take this opportunity to obtain any recent, pertinent VA and private treatment records that have not yet been associated with the claims file. 

As the issue of service connection for an acquired psychiatric disability, to include PTSD is being remanded for further development, the claim for a temporary total evaluation under provisions of 38 C.F.R. § 4.29 cannot be resolved until the matter involving service connection for acquired psychiatric disorder, to include PTSD, has been adjudicated.  The Board finds that the Veteran's claims are inextricably intertwined, and therefore will be addressed together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action: 

1.  Obtain any and all recent VA treatment records relating to the issue on appeal that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed acquired psychiatric disability, to include PTSD, depression and anxiety that have not yet been associated with his claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit. Associate any records received, including negative responses, with the claims file. 

3. Schedule the Veteran for an appropriate VA psychiatric examination for his claimed acquired psychiatric disorder, to include PTSD, depression and anxiety disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail. The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed PTSD, depression and anxiety disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to the likelihood that the Veteran was the victim of a sexual assault while in service.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder, to include PTSD, depression and anxiety disorder, or any other psychiatric disorder identified was incurred in, caused, or aggravated by his active duty service, to include his reports of in-service sexual assault. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's service-connection claim.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


